DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15th, 2021 has been entered.
 
Response to Amendment
The amendment filed on June 15th, 2021 has been entered.
The amendment of claims 1 and 14 and addition of claims 20-22 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 103, and Double Patenting rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on June 15th, 2021, with respect to the pending claims, have been considered and are persuasive. The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14, and 16-22 allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches that it was known at the time the application was filed to use a medical imaging system for generating positional and other information related to a stent in a lumen of a vessel (see pages 8-10 of the Office action mailed February 17th, 2021 for more details).
However, the prior art, alone or in combination, does not appear to teach or suggest adjusting the image and determining the centered field of view of a medical device are based on the lumen size and the determined center of the lumen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667